160 U.S. 374 (1896)
UNION MUTUAL LIFE INSURANCE COMPANY
v.
KIRCHOFF.
No. 182.
Supreme Court of United States.
Argued December 19, 1895.
Decided January 6, 1896.
ERROR TO THE SUPREME COURT OF THE STATE OF ILLINOIS.
*377 Mr. E. Parmalee Prentice for plaintiff in error. Mr. Frank L. Wean and Mr. J.H. Drummond were on his brief.
Mr. George R. Daley for defendant in error. Mr. Ira W. Buell and Mr. William S. Harbert were on his brief.
MR. JUSTICE BROWN, after stating the case, delivered the opinion of the court.
From the briefs of counsel and the reports of the case in the Illinois reports, we are informed that, upon the affirmance by the Supreme Court of the decree of the appellate court, the case was remanded to the circuit court of Cook County, where an accounting was taken, and a decree entered in accordance with the opinion of the appellate court. From that decree the company is said to have appealed to the appellate court of the first district, which affirmed the decree of the circuit court. 51 Illinois App. 67. Whereupon the insurance company again appealed to the Supreme Court of the State, which again affirmed the decision of the appellate court. 149 Illinois, 536. But as the writ of error from this court was not taken to reverse that decree, but to reverse the first decree *378 of the Supreme Court, affirming the decree of the appellate court, we are concerned only with the questions arising upon that decree, and more particularly with its finality. It will be observed that it simply affirms the decree of the appellate court, but upon reference to that decree, we find that it reverses the decree of the circuit court of Cook County, "with directions to that court to enter an order and decree in conformity with the opinion filed herein." As this opinion was not sent up with the record, we have no means of knowing judicially what it was, though we are informed by the briefs of counsel that an accounting was ordered and taken in the circuit court.
Obviously the decree, to review which this writ of error was sued out, was not a final decree. The finality of decrees is a subject which has been so much discussed in the decisions of this court that it is useless to do more than to cite the cases of Lodge v. Twell, 135 U.S. 232, and McGourkey v. Toledo & Ohio Central Railway, 146 U.S. 536, wherein most of the prior cases are reviewed.
This case is not one for nice distinctions, since the rule is well nigh universal that, if the case be remanded by the appellate court to the court below for further judicial proceedings, in conformity with the opinion of the appellate court, the decree is not final. Especially is this the case when the opinion, to which the new decree is required to conform, does not appear. Brown v. Baxter, 146 U.S. 619; Houston v. Moore, 3 Wheat. 433; Bostwick v. Brinkerhoff, 106 U.S. 3; Johnson v. Keith, 117 U.S. 199; Rice v. Sanger, 144 U.S. 197; Meagher v. Minnesota Thresher Mfg. Co., 145 U.S. 608; Hume v. Bowie, 148 U.S. 245; Werner v. Charleston, 151 U.S. 360.
The writ of error is, therefore,
Dismissed.